Title: From Thomas Jefferson to Joseph Bentley, 29 December 1808
From: Jefferson, Thomas
To: Bentley, Joseph


                  
                     Sir
                     
                     Washington Dec. 29. 08.
                  
                  I recieved safely by Genl. Dearborne the specimens you were so kind as to send me, of a hortus siccus by mr Crownenshield, and of drawings with the pen by miss Crownenshield, the relations of my late friend, and the excessive pressure of business, during a session of Congress, must be my apology for this late acknolegement. I have certainly never seen any thing, in either way, equally perfect, and I esteem them as models which will not, I believe be exceeded. I pray you to accept my acknolegements for this mark of attention from yourself, and to be so good as to present to the young artists the assurances of my thankfulness for these acceptable proofs of their uncommon talent. if my testimony of their eminence can be any gratification to them, it is offered with sincerity, as justly due to them. to yourself I tender the assurances of my great esteem & respect.
                  
                     Th: Jefferson
                     
                  
               